     1:19-cv-02885-RMG         Date Filed 08/03/20     Entry Number 108        Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION


Herbert D. York,                          )                C/A. No. 1:19-2885-RMG
                                          )
              Plaintiff,                  )
                                          )
      v.                                  )
                                          )                ORDER AND OPINION
Andrea Capers, Tiffany Jones,             )
and Dasia Williams,                       )
                                          )
              Defendants.                 )
__________________________________________)


        Before the Court is the Report and Recommendation (“R & R”) of the Magistrate Judge

(Dkt. No. 100) recommending the Court grant in part and deny in part Defendants Andrea

Capers and Tiffany Jones’ motion for summary judgment (Dkt. No. 78), grant Defendant Dasia

Williams’ motion for summary judgment (Dkt. No. 87) and deny Plaintiff Herbert D. York’s

discovery motions and motion for extension of time to file a supplemental response to

Defendants’ motions, (Dkt. Nos. 85, 91, 92, 93, 97). For the reasons set forth below, the Court

adopts the R & R as the order of the Court.

   I.      Background

        Plaintiff, proceeding pro se and in forma pauperis, brought this 42 U.S.C. § 1983 action,

asserting violations of his constitutional rights against Sgt. Capers, Sgt. Jones, and Officer

Williams related to Caper’s use of her taser on Plaintiff on September 16, 2019, while Plaintiff

was housed as a pretrial detainee at the Florence County Detention Center (“FCDC”).

        On May 1, 2020, Capers and Jones filed a motion for summary judgment, (Dkt. No. 78),

and on May 21, 2020, Williams filed a motion for summary judgment, (Dkt. No. 87). Between

May 26, 2020 and June 10, 2020 Plaintiff filed a response in opposition, (Dkt. No. 90), and three

“supplement[al]” responses, (Dkt. Nos. 95, 96, 98).
     1:19-cv-02885-RMG          Date Filed 08/03/20       Entry Number 108    Page 2 of 5




         On July 6, 2020 the Magistrate Judge issued an R & R, (Dkt. No. 100), recommending

that the Court grant in part and deny in part Capers and Jones’ motion for summary judgment,

grant Williams’ motion for summary judgment, and deny Plaintiff’s various discovery motions

and motion for extension of time to file a supplemental response to Defendants’ motions. On

July 16, 2020, Capers and Jones filed timely objections to the R & R. (Dkt. No. 105). The

parties’ motions are fully briefed and ripe for disposition.

   II.      Legal Standard

         a. Report and Recommendation

         The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight. The responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636 (b)(1). This Court must make a de novo determination of those portions of the R & R

Plaintiff specifically objects to. Fed. R. Civ. P. 72 (b)(2). Where Plaintiff fails to file any

specific objections, “a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). (internal quotation omitted). “Moreover, in the absence of specific objections to the R &

R, the Court need not give any explanation for adopting the recommendation.” Wilson v. S.C.

Dept of Corr., No. 9:14-cv-4365-RMG, 2015 WL 1124701, at *1 (D.S.C. Mar. 12, 2015).

Capers and Jones filed objections, (Dkt. No. 105), and the R & R is reviewed de novo.

         b. Motion for Summary Judgment




                                                  2
     1:19-cv-02885-RMG          Date Filed 08/03/20       Entry Number 108         Page 3 of 5




        To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine dispute of material fact and the movant is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). The Court interprets all inferences and ambiguities against the movant and

in favor of the non-moving party. U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962). Where the

moving party has met its burden, the non-moving party must come forth with “specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citing Rule 56(e)); Lilly v. Crum, No. 2:19-CV-00189, 2020

WL 1879469, at *4 (S.D.W. Va. Apr. 15, 2020) (noting that the “mere existence of a scintilla of

evidence in support of the plaintiff's position will be insufficient” to create a genuine dispute)

(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

   I.      Discussion

        After review of the record, the R & R, and Capers and Jones’ objections, the Court finds

the Magistrate Judge accurately set forth the facts and legal principles in this case and therefore

adopts the R & R in whole as the order of the Court. The Court addresses Capers and Jones’

objections below.

        Capers and Jones argue that the Magistrate Judge erroneously found that an issue of

material fact existed as it pertained to Plaintiff’s excessive force claim. (Dkt. No. 105). Capers

and Jones argue that, in opposing their motion for summary judgment, Plaintiff relied only on

“conclusory statements” which repeated allegations set forth in his amended complaint. Capers

and Jones further argue that Plaintiff—who opposed Capers and Jones’ motion by means of a

verified affidavit—did not “come forward with enough evidence, beyond a mere scintilla, upon

which the fact finder could reasonably find for [him].” (Id. at 1) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986)). The Court disagrees.

                                                  2
     1:19-cv-02885-RMG          Date Filed 08/03/20      Entry Number 108        Page 4 of 5




       In the R & R, the Magistrate Judge accurately describes Capers and Jones’ version of the

events regarding Capers’ September 16, 2019 use of a taser on Plaintiff. Capers and Jones base

their version of the events in question on their respective affidavits. (Dkt. Nos. 78-8 & 78-9).

The Magistrate Judge then accurately describes Plaintiff’s version of said events, based on his

affidavit. (Dkt. No. 100 at 2-5); (Dkt. No. 98-1) (verified affidavit). The Magistrate Judge then

correctly concluded that the parties’ versions were materially different and that a question of fact

remained for a jury to decide as to whether Capers’ use of a taser on Plaintiff was objectively

reasonable. (Dkt. No. 100 at 9). “Where, as here, the parties offer dueling affidavits with

substantially different accounts, Scott instructs that ‘in such posture, courts are required to view

the facts and draw reasonable inferences in the light most favorable to the party opposing the

summary judgment motion.’” Stout v. Reuschling, No. CIV.A. TDC-14-1555, 2015 WL

1461366, at *9-10 (D. Md. Mar. 27, 2015) (denying summary judgment in § 1983 action where

plaintiff’s affidavit disputed key facts related to defendants’ alleged use of excessive force)

(citing Scott v. Harris, 550 U.S. 372, 378 (2007)); see Scott, 550 U.S. at 380-81 (noting that, in

the Fourth Amendment excessive force context, the nonmoving party's version of events should

not have been adopted on summary judgment where the record “blatantly contradicted” his

account, such as where undisputed videotape conclusively discredited the nonmoving party’s

story that he had been driving cautiously while fleeing from police). Here, beyond their own

affidavits, Capers and Jones have put forth no undisputed evidence which “blatantly

contradict[s]” Plaintiff’s account of the events which occurred on September 16, 2019 at FCDC.

The fact Plaintiff relies “only” on his verified affidavit in opposition to their motion does not

diminish said affidavit’s capacity to create a disputed issue of material fact. See Jones v. Fox,

No. C.A. 0:06 2028 MBS, 2007 WL 1068249, at *2 n.4 (D.S.C. Apr. 2, 2007) (“In this Circuit,

                                                 2
     1:19-cv-02885-RMG         Date Filed 08/03/20      Entry Number 108        Page 5 of 5




verified complaints by pro se litigants are to be considered as affidavits and may, standing alone,

defeat a motion for summary judgment when the allegations contained therein are based on

personal knowledge.”) (citing Williams v. Griffin, 952 F.2d 820, 823 (4th Cir.1991)). Capers

and Jones’ objections are overruled.

   II.      Conclusion

         For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 100) as the order of the Court. Defendant Capers and Jones’ motion for summary judgment

(Dkt. No. 78) is GRANTED IN PART and DENIED IN PART. The motion is DENIED as to

Plaintiff’s claim against Capers and Jones for excessive force and as to Plaintiff’s claim against

Jones for bystander liability. The motion is GRANTED as to all other claims of Plaintiff.

Defendant Williams’ motion for summary judgment (Dkt. No. 87) is GRANTED. Plaintiff’s

discovery motions are DENIED (Dkt. Nos. 85, 91, 92, 97) and Plaintiff’s motion for extension

of time (Dkt. No. 93) is DENIED as moot.

         AND IT IS SO ORDERED.

                                                            s/ Richard Mark Gergel
                                                            United States District Court Judge


August 3, 2020
Charleston, South Carolina




                                                2
